ORDER

PER CURIAM.
Orlando Welch and Charles Joiner.(Appellants) appeal from the trial court’s judgment granting Ford Motor Company’s (Respondent) motion for directed verdict on Appellants’ claim of negligent failure to warn of a manufacturing defect in the ball joint of the lower control arm in Respondent’s 2000 Ford Focus. We have reviewed the briefs of the parties and the record on appeal and conclude that Appellants failed to make a submissible case against Respondent on this claim, and thus the trial court did not err in directing a verdict in Respondent’s favor. Brown v. Hamilton Ins. Co., 956 S.W.2d 417, 419 (Mo.App. E.D.1997). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm thé judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).